Title: From Alexander Hamilton to Daniel Jackson, 25 February 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            NY. Febr. 25th. 1800—
          
          Your two letters of the twelfth and twenty first of January have been received.
          I have wri mentioned Mr. Hunnewell to the Sy of War as a Candidate for the office of Surgeon’s Mate, and have given him the usual support.
          With respect to the Deserter Edward Gorman you will have him tried by a Court Martial, this being a general Rule in such cases—The Court will take all the circumstances into consideration and decree accordingly—This must be done as so before any other measures can be taken in the case.
          Major Jackson—
        